DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on 1/28/22.  Claim 1 has been canceled.  Claims 2, 6,  10 and 11 amended.  Claims  15 and 16 have been added.  Claims 2-16 are pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 2-5, 8, 10, 12, 13-16 are rejected under 35 U.S.C. 102a1/a2  as being anticipated  by Faris US Publication No. 2015/025894 cited by applicant and used in Prior office action.

Re Claim 2, Faris discloses an article of manufacture comprising a non-transitory computer usable medium having computer readable program code embodied therein, the code when executed by one or more processors for configuring a computer to execute a method of simulating a social media account history, the method comprising: receiving ticket purchase request(s) for a live event  (P6, 98, 99, 150, 167-169, 20 and 354) from user device(s), wherein the ticket purchase request(s) comprise social media identification information ("social media ID") ( P7, P98, 106, 169, 235, 237, 300,  sign up via Facebook, Twitter, Google+, or an email account. Once a user signs up for a virtual line ( to purchase a ticket ) , the user receives a spot in the virtual line;  The username and password may be automatically imported from the user's Facebook, Twitter, or Google+ account) the social media ID simulating  the user devices associated with a human user (P146-147 , P122, the user registers  with a mobile device  and the system creates a user profile 304,)  ; defining a social media account associated with the social media ID (P146  user profile/ associated with a page; P106, social media profiles are analyzed ) ; and creating a simulated account history for the social media account by simulating one or more attributes, using the social media account, of  the human user (P146-147 ,P100  -103, P106, social media profiles of a user are analyzed to determine a social graph, users may message, tweet, or chat with other users in the line, advance their position within the virtual line based on recorded social interactions and activities. For instance, activities may include purchasing standard products (e.g., non-hero products, t-shirts, content, hats), submitting data (e.g., zip code, credit card info), and completing missions , recent music interests, shared linked likes , and filter virtual lines  based on Facebook friends or persons of interest; P147 a line is linked to the user’s user profile ) . 
Re Claim 3, Faris discloses the method of claim 2, the creating the account history further comprising creating a pre-determined set of indications that simulate indications associated with an account history created by a human entity (P100, P146 successfully completion of a mission, trivia questions, votes, invitations for other users to join a virtual line, or questions about other users in a virtual line and a stampede mission) .  
Re Claim 4, Faris discloses the method of claim 3, wherein the creating includes creating communications with at least a threshold number of friends on the account   (p106, 201, 204, 235, 237-239,294,364), creating more than a threshold frequency of historic ticket purchases per unit time (P306,P320), creating more than a threshold of like location of historic ticket purchases per unit time (P306, P320) and creating a historic record of more than a threshold reaction time to a plurality of ticket offers (P235, 237, 238).  
Re Claim 5, Fairs discloses the method of claim 3, wherein the creating comprises creating higher than a threshold amount of communication between a threshold number of pre- determined social media IDs (P204, P294).  
Re Claim 8, Faris discloses the method of claim 7, wherein the creating includes creating communications with at least a threshold number of friends on the account (235, 237-239,294,364) , creating more than a threshold frequency of historic ticket purchases per unit time (P306,P320),creating more than a threshold of like location of historic ticket purchases per unit time (P306, P320) and creating a historic record of more than a threshold reaction time to a plurality of ticket offers (P235, 237, 238).  .  
Re Claim 10, Faris discloses an article of manufacture comprising a non-transitory computer usable medium having computer readable program code embodied therein, the code when executed by one or more processors for configuring a computer to execute a method of simulating a social media account history, the method comprising: generating receiving ticket purchase request(s) for a live event from user device(s) (P6, 98, 99, 150, 167-169, 20 and 354), wherein the ticket purchase request(s) comprise a plurality of social media identification (IDs)  ( P7,P184,  P98, 106, 169, 235, 237, 300,  sign up via Facebook, Twitter, Google+, or an email account. Once a user signs up for a virtual line ( to purchase a ticket ) , the user receives a spot in the virtual line;  The username and password may be automatically imported from the user's Facebook, Twitter, or Google+ account) , each social media ID simulating the user devices associated with a human user (P146-147 , P122, the user registers  with a mobile device  and the system creates a user profile 304); 
defining a social media account for each social media ID (P146  user profile/ associated with a page; P106, social media profiles are analyzed ); 
and creating a simulated account history for each social media account by simulating a threshold amount of streaming audio time to mimic  the human user (P, 144, 149, 235, 237, 292, 300, 355, 146-147 ,P100  -103, P106, social media profiles of a user are analyzed to determine a social graph, users may message, tweet, or chat with other users in the line, advance their position within the virtual line based on recorded social interactions and activities. For instance, activities may include purchasing standard products (e.g., non-hero products, t-shirts, content, hats), submitting data (e.g., zip code, credit card info), and completing missions , recent music interests, shared linked likes , and filter virtual lines  based on Facebook friends or persons of interest; P147 a line is linked to the user’s user profile.  
Re Claim 12, Faris discloses the method of claim 10, the creating the account history further comprising creating a pre-determined set of indications that simulate indications associated with an account history created by a human entity (P100, P146 successfully completion of a mission, trivia questions, votes, invitations for other users to join a virtual line, or questions about other users in a virtual line and a stampede mission) .  
Re Claim 13, Faris discloses the method of claim 12, wherein the creating the pre- determined set of indications further comprises at least one of creating at least one of a threshold number of friends on the account (p106, 201, 204, 235, 237-239,294,364), a threshold frequency of historic ticket purchases per unit time, a threshold level of likeness of event location for historic ticket purchases (P306,P320),and a historic record of more than an average threshold reaction time to ticket offers (P235, 237, 238).  .  
Re Claim 14, Faris discloses the method of claim 10, wherein the creating comprises creating higher than a threshold amount of communication between a threshold number of pre- determined social media IDs (P204, P294).  .  
Re Claim 15, Faris discloses the method of claim 2, further comprising prioritizing the user device(s) for purchasing tickets to a live event based on the social media ID (P184).  
Re Claim 16, Faris discloses the method of claim 10, further comprising prioritizing the user device(s) for purchasing tickets to a live event based on the social media IDs (P184).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is  rejected under 35 U.S.C. 103 as being unpatentable over Faris US Publication No. 2015/025894 cited by applicant and used in Prior office action in view of Skiba et al. US Pub. No. 2015/0139416 cited by applicant.
Re Claim 11. Faris discloses the method of claim 10 but fails to disclose creating further comprising identifying a photograph of  a performer and linking the photograph of the performer to the social media ID.  
Skiba  discloses creating further comprising identifying a photograph of  a performer and linking the photograph of the performer to the social media ID (P46, 58).  
Given the teachings of Skiba  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Faris with identifying a photograph of  a performer and linking the photograph of the performer to the social media ID.
 	Doing so would  help boost overall purchase intent across the social network relating to the artist.
Allowable Subject Matter
Claims 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance in RE claim 6: None of the cited prior art of record discloses, teach or fairly suggest at least.  the method comprising: and creating a simulated account history for the social media account with respect to a pre- determined performer by simulating a time-stamped indication of affinity for the pre-determined performer and associating the time-stamped indication of affinity with the social media account, and wherein the simulated account history simulates  the human user. These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record.


Response to Arguments
Applicant’s arguments with respect to claim(s)  2 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant amended the claims with new limitations which necessitated new search and consideration.  Therefore, this action is made final.

Conclusion
The following reference is cited but not relied upon: Knapp discloses System for managing information of event such as concert event, sporting event, and charity events.  Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/           Primary Examiner, Art Unit 2887